Order filed March 10, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00035-CV
                                   ____________

                  WILLIAM H. THOMPSON, III, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-66223

                                    ORDER

      A notice of appeal in this case was filed in the trial court January 18, 2022.
Appellant has not paid the filing fee of $205.00, and he was notified that he had not
paid the filing fee on February 1, 2022. In a similar vein, the clerk responsible for
preparing the record notified this court that appellant had not made payment for the
clerk’s record. No evidence that appellant has established indigence or is otherwise
excused by statute or the Texas Rules of Appellate Procedure from paying fees or
costs has been filed. See Tex. R. App. P. 5; Tex. R. Civ. P. 145. On February 8,
2022, this court notified appellant that the appeal was subject to dismissal unless
they filed a response with proof of payment for the clerk’s record. No response was
filed. Therefore, the court issues the following order.

      Appellant is ordered to, on or before March 31, 2022, either demonstrate his
indigence or both pay the filing fee in the amount of $205.00 to the clerk of this court
and demonstrate that he has made arrangements to pay for the clerk’s record. See
Tex. R. App. P. 35.3(c). Failure to fulfill either set of requirements will result in
dismissal of this appeal. See Tex. R. App. P. 5, 37.3(b).



                                               PER CURIAM


Panel Consists of Justices Jewell, Zimmerer, and Hassan.




                                           2